  Case 5:14-cr-00244 Document 748 Filed 10/23/20 Page 1 of 2 PageID #: 27198




                                                               FILED: October 23, 2020

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                     No. 20-6330
                           (5:14-cr-00244-1; 5:18-cv-00591)


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,


             v.

DONALD L. BLANKENSHIP,

                    Defendant - Appellant.



                                       ORDER


      Donald L. Blankenship seeks to appeal the district court’s order rejecting the

magistrate judge’s recommendation and denying relief on Blankenship’s 28 U.S.C. § 2255

motion. Upon review, we grant a certificate of appealability on Blankenship’s claim that,

in violation of Brady v. Maryland, 373 U.S. 83 (1963), the Government suppressed

material, favorable evidence, to wit: (1) memoranda of interviews of five former Massey

Energy Company employees—Mark Clemens, Steve Sears, Sabrina Duba, Charlie Bearse,

and Stephanie Ojeda—who did not testify at Blankenship’s trial; (2) memoranda of

interviews of two former Massey employees—Chris Blanchard and Bill Ross—who did

testify at trial; and (3) documentary evidence, from the Mine Safety & Health
  Case 5:14-cr-00244 Document 748 Filed 10/23/20 Page 2 of 2 PageID #: 27199




Administration, pertaining to the issues of advance notice, agency bias, and disciplinary

actions. The Clerk shall enter a final briefing schedule by separate order.



                                                 For the Court

                                                 /s/ Patricia S. Connor, Clerk




                                             2
